                                             Case 5:20-cv-05542-BLF Document 7 Filed 03/01/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT
                                   9                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10    JASON A. SMITH,                                                   Case No. 20-05542 BLF (PR)
                                  11                        Plaintiff,                                    JUDGMENT
                                  12               v.
Northern District of California
 United States District Court




                                  13    K. SIRWET-BINNING, et al.,
                                  14                       Defendants.

                                  15

                                  16            The Court has dismissed the instant civil rights action without prejudice for
                                  17   Plaintiff’s failure to file an amended complaint. A judgment of dismissal without
                                  18   prejudice is entered.
                                  19            The Clerk shall close the file.
                                  20            IT IS SO ORDERED.
                                  21   Dated: _March 1, 2021_______                                         ________________________
                                  22                                                                        BETH LABSON FREEMAN
                                                                                                            United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       Judgement
                                       C:\Users\harwellt\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\4ZS1TS3R\05542.Smith_jud.docx
